    Case 14-36218       Doc 44      Filed 05/03/19 Entered 05/03/19 07:10:07                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 36218
                                                CHAPTER 13
ALEXANDER FLORES
REGINIA A FLORES                                JUDGE JACK B SCHMETTERER

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK NA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

3          30       XXXXXX0243                                $1,422.45        $1,422.45    $1,422.45

Total Amount Paid by Trustee                                                                $1,422.45


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-36218        Doc 44      Filed 05/03/19 Entered 05/03/19 07:10:07              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 14-36218-JBS


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 3rd day of May, 2019.


Debtor:                                         Attorney:
ALEXANDER FLORES                                CUTLER & ASSOC
REGINIA A FLORES                                4131 MAIN ST
119 EGAN DR                                     SKOKIE, IL 60076
STREAMWOOD, IL 60107                            via Clerk's ECF noticing procedures

Mortgage Creditor:                              Creditor:
WELLS FARGO BANK                                WELLS FARGO BANK NA
% FREEDMAN ANSELMO                              3476 STATEVIEW BLVD
LINDBERG                                        MAC D3347 014
1771 W DIEHL RD #120                            FORT MILL, SC 29715
PO BOX 3228
NAPERVILLE, IL 60566

Mortgage Creditor:
SHAPIRO KREISMAN & ASSOC LLC
2121 WAUKEGAN RD #301
BANNOCKBURN, IL 60015

ELECTRONIC SERVICE - United States Trustee


Date: May 03, 2019                                           /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
